COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jose Fransisco Mendoza-Navarro v. The State of Texas

Appellate case number:     01-18-00706-CR

Trial court case number: 1542074

Trial court:               176th District Court of Harris County

        The court reporter notified the Court that appellant had not made arrangements to pay for
the record. Our records do not indicate that the appellant is appealing as an indigent.

        We notified appellant on September 24, 2018, that this appeal might be considered without
a reporter’s record unless on or before October 24, 2018, the appellant (1) caused the record to be
filed in this Court by paying for the record, (2) filed proof that he made arrangements to pay the
reporter’s fee to prepare the reporter’s record or (3) filed proof that he was entitled to proceed
without payment of costs. Appellant did not respond.

       We may consider an appeal without a reporter’s record if no reporter’s record is filed due
to appellant’s fault. Rule 37.3(c) of the Rules of Appellate Procedure provides:

       If No Reporter’s Record Filed Due to Appellant’s Fault. Under the following
       circumstances, and if the clerk’s record has been filed, the appellate court may —
       after first giving the appellant notice and a reasonable opportunity to cure —
       consider and decide those issues or points that do not require a reporter’s record for
       a decision. The court may do this if no reporter’s record has been filed because:

           (1)   the appellant failed to request a reporter’s record; or

           (2)   (A) appellant failed to pay or make arrangements to pay the
                     reporter’s fee to prepare the reporter’s record; and

                 (B) the appellant is not entitled to proceed without payment of costs.

TEX. R. APP. P. 37.3(c).
      Accordingly, we order appellant’s brief to be filed on or before November 30, 2018.
      It is so ORDERED.

Judge’s signature: ____/s/ Jennifer Caughey____
                    Acting individually  Acting for the Court


Date: _November 1, 2018______